DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

No claims  are amendment to overcome the prior art.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive.
Applicant argument in claim 9 is that prior art does not teach or suggest “wherein the training data comprises (i) multiple, different quantization step sizes corresponding to training content”.
The examiner respectfully disagrees for several reason.  Firstly, the examiner must give each claim its broadest, reasonable interpretation.
multiple type of quantization data wherein the two/multiple type of quantization data are combine, which facilities data processing (Abstract).
2). Liu teaches processor configured to acquire an original image with first resolution/data, which the original image can be training image in the compression training and determine the target model as the compression neural network model and to compress to obtain a target compressed image with the second resolution/data ( Paragraphs [0337-0338]).
Further, Liu clearly teaches “wherein the training data comprises (i) multiple, different quantization step sizes corresponding to training content” (Paragraphs [0402-0403], [0405-0408] teach quantization process in a multiple group of interlayer weight and multiple segments in the input neurons wherein the quantization process multiple segments to reduce the count of bits representing each input neuron.

For the reason above, Liu prior is maintain and the rejection is Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9, 14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Liu et al. US 2020/0250539 A1).
Regarding claims 9 and 17. (Currently Amended) Liu teaches  a computer-implemented method for encoding target content, the method being implemented in a computer system that comprises a non-transient electronic storage and one or more physical computer processors, comprising:
 	obtaining, from the non-transient electronic storage, target content (Paragraphs [0316], [0337], [0870] teach target model and tag information) and a corresponding quantization step size (Paragraph [0347] teach quantization);
 	obtaining, from the non-transient electronic storage, a trained compression model, the trained compression model conditioned by training an initial compression model using training data (Paragraphs [0315-0317] teach training compression), wherein the training data comprises (i) multiple, different quantization step sizes corresponding to training content (Paragraphs [0332-0333], [0343], [0397], [0402], [0405-0408] teach multiple dimension and pieces of image information and quantization process), and (ii) reconstruction losses based on differences between individual training content (Paragraphs [0318-0319], [0322], [0338] teach loss function and determining update target model) and corresponding quantized training content using a given quantization step size (Paragraphs [0396-0399], [0402], [0408] teach quantization and training compression) ; and
 	applying, with the one or more physical computer processors, the trained compression model to the 

or a residual corresponding to the target content (Paragraph [0230], [0314-0315]).

 	Regarding claim 18.  (Currently Amended) Liu taches the computer-implemented method of claim 17, further comprising:
 	obtaining, from the non-transient electronic storage, the target content and a corresponding quantization step size (Paragraphs [0347], [0402], [0408]); and
 	applying, with the one or more physical computer processors, the trained compression model to the target content and the corresponding quantization step size to generate compressed target content (Paragraphs [0340-0343], [0870]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2020/0250539 A1) in view of Rippel et al. (US 2018/0176570 A1).
Regarding claims 10 and 19. (Currently Amended) Liu taches the computer-implemented method of claim 9, but is silent on wherein applying the trained compression model comprises:
 	encoding, with the one or more physical computer processors, the target content to generate encoded target content:
 	quantizing, with the one or more physical computer processors, the encoded target content using the corresponding quantization step size to generate quantized target content:
 	applying, with the one or more physical computer processors, a bottleneck to the quantized target content to generate decodable target content; and
 	decoding, with the one or more physical computer processors, the decodable target content to generate the compressed target content.
	In an analogous art, Rippel teaches 
	encoding, with the one or more physical computer processors, the target content to generate encoded target content (Paragraphs [0008], [0027], [0031] teach encoding process):
 	quantizing, with the one or more physical computer processors, the encoded target content using the corresponding quantization step size to generate quantized target content (Paragraphs [0036-0037], [0046], [0054] teach quantizes and encoded):
 	applying, with the one or more physical computer processors, a bottleneck to the quantized target content to generate decodable target content (Paragraphs [0028], [0076 teach trained om bottleneck); and

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Liu and Rippel’s system such that encoded target content using the corresponding quantization, a bottleneck to the quantized target content to generate decodable target content in order to provide an accurate and fast recognition of an image(s).

 	Regarding claim 12. (Currently Amended)  Liu teaches the computer-implemented method of claim 9, further, Rippel teaches wherein training the initial compression quantization model comprises:
 	a)    applying, with the one or more physical computer processors, a first subset of the training content using a first quantization step size,
 	b)    applying, with the one or more physical computer processors, a second subset of the training content using [[a]]the first quantization step size and a second quantization step size;
 	c)    repeating, with the one or more physical computer processors, b) by adding additional quantization step sizes until a maximum quantization step size is reached (Paragraphs [0088], [0110-0111]).

 	Regarding claim 13. Liu teaches the computer-implemented method of claim 9, further, Rippel teaches wherein the corresponding quantization step size is 

 	Regarding claim 20. Liu teaches  the computer-implemented method of claim 18, further Rippel teaches comprising:
 	encoding, with the one or more physical computer processors, a residual corresponding to the target content (Paragraphs [0008], [0027], [0031]).

Allowable Subject Matter
Claims 11 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIET M DOAN/Primary Examiner, Art Unit 2641